DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/29/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of K M et al. U.S. PGPub 2014/0039845.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-12, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by K M et al. U.S. PGPub 2014/0039845.
Regarding claims 1 and 14, K M discloses a controller for a building, the controller comprising: one or more processors (e.g. pg. 1, ¶15-16; pg. 3, ¶33-34); and one or more non-transitory computer-readable media storing instructions that (e.g. pg. 1, ¶15-16; pg. 3, ¶33-34), when executed by the one or more processors, cause the one or more processors to perform operations comprising: parsing a computer-aided design (CAD) file or a building information model (BIM) file for the building to identify building equipment (e.g. HVAC devices) that operates to affect a variable state or condition (e.g. temperature of the physical environment and/or equipment position) of a zone of the building (e.g. pg. 1-2, ¶17, 21 and 23; Fig. 1-2); generating one or more zone models (e.g. single model for the HVAC system and/or layout) describing one or more control relationships between the building equipment and the variable state or condition of the zone (e.g. temperature of the physical environment and/or equipment position) based on the CAD file or the BIM file (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10); and using the one or more zone models to perform a model-based operation (e.g. most efficient layout operated) for the building equipment (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claims 4 and 17, K M discloses the controller of claim 1, wherein the operations further comprise: formulating an optimization problem (e.g. equation for the best possible layout) based on the one or more control relationships; and solving the optimization problem (e.g. determining the best possible layout) to generate operating setpoints (e.g. operating positions of the best possible layout) for the building equipment (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claims 5 and 18, K M discloses the controller of claim 4, wherein the operations further comprise generating one or more constraints (e.g. within set of possible locations) on the optimization problem based on the one or more control relationships between the building equipment  and the variable state or condition of the zone (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claims 6 and 19, K M discloses the controller of claim 1, wherein the one or more control relationships define how operation of the building equipment affects one or more environmental conditions of the building and how operation of the building equipment (e.g. HVAC system controller) affects other building equipment (e.g. HVAC devices) of the building (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claims 7 and 20, K M discloses the controller of claim 1, wherein the operations further comprise: identifying a layout of the zone indicated by the CAD file or the BIM file; and determining the one or more control relationships based on a prediction of how the building equipment affects the variable state or condition of the zone (e.g. most efficient layout)  provided the layout of the zone (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claim 8, K M discloses a method for operating building equipment of a building, the method comprising: parsing a computer-aided design (CAD) file or a building information model (BIM) file for the building to determine a layout of a zone of the building (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10); predicting one or more thermal properties (e.g. HVAC capacity in relation to inside building temperature) of the zone based on the layout of the zone (e.g. pg. 2-3, ¶27), the one or more thermal properties comprising at least one of a thermal resistance associated with the zone or a thermal capacitance (e.g. HVAC capacity in relation to inside building temperature) associated with the zone (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10); and operating the building equipment to affect a variable state or condition of the zone based on the one or more thermal properties of the zone (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claim 10, K M discloses the method of claim 8, further comprising: generating a zone model describing the layout of the zone and the variable state or condition of the zone; generating control decisions based on the zone model; and operating the building equipment based on the control decisions (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claim 11, K M discloses the method of claim 8, further comprising: formulating an optimization problem based on the one or more thermal properties of the zone; generating one or more constraints on the optimization problem based on the layout of the zone; and solving the optimization problem to generate operating setpoints for the building equipment (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10).  	Regarding claim 12, K M discloses the method of claim 11, further comprising predicting thermal dynamics of the zone based on the one or more thermal properties (e.g. pg. 2-3, ¶19-20 and 23-27; Fig. 1-2 and 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over K M as applied to the claims above, and further in view of Martin et al. U.S. PGPub 2008/0120069.
K M discloses predicting thermal dynamics of a zone, but does not explicitly disclose predicting thermal dynamics by identifying material type of an object or wall in the zone.
 	Martin discloses identifying a type of material contained within one or more walls of the zone or within objects inside the zone based on the CAD file or the BIM file, wherein the thermal resistance or the thermal capacitance are predicted based on the type of material (e.g. pg. 2, ¶25). 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to predict thermal dynamics of a zone for a user. One of ordinary skill in the art would have been motivated to do this in order to provide for a more accurate prediction of thermal dynamics by factoring the material type in the zone.
 	Therefore, it would have been obvious to modify K M with Martin to obtain the invention as specified in claim 13.


Allowable Subject Matter
Claims 2, 3, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
October 6, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116